351 S.W.3d 798 (2011)
STATE of Missouri, Respondent,
v.
Eric J. GRAY, Appellant.
No. ED 95537.
Missouri Court of Appeals, Eastern District, Division Three.
September 13, 2011.
Application for Transfer to Supreme Court Denied October 20, 2011.
Application for Transfer Denied December 6, 2011.
Amy Meyers, Brentwood, MO, for Appellant.
Chris A. Koster, Attorney General, Karen L. Kramer, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Eric Gray ("Defendant") appeals from the judgment upon his conviction of assault in the second degree, Section 565.060, RSMo 2000, for which he was sentenced to seven years' imprisonment. Defendant contends the trial court erred in finding Defendant had waived his right to assistance of counsel.
We have reviewed the briefs of the parties and the record oh appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).